283 S.W.3d 300 (2009)
STATE of Missouri, Respondent,
v.
Kevin BUCKNER, Appellant.
No. ED 91519.
Missouri Court of Appeals, Eastern District, Division Three.
May 19, 2009.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR. J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kevin Buckner ("defendant") appeals the judgment on his conviction of one count of trafficking in the second degree, one count of possession of a controlled substance, and one count of possession of drug paraphernalia. Defendant claims there was insufficient evidence to support his convictions, for trafficking and possession of a controlled substance. He also argues the trial court erred in allowing evidence regarding cocaine base, heroin, *301 and drug paraphernalia found in his home, and the court erred in denying his peremptory strike of a juror.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).